Third District Court of Appeal
                               State of Florida

                        Opinion filed September 30, 2015.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D14-2288
                         Lower Tribunal No. 12-40114
                             ________________

                           Arturo L. Pino, et. al.,
                          Appellants/Cross-Appellees,

                                        vs.

            Deutsche Bank National Trust Company, etc.,
                           Appellee/Cross-Appellant.


     An Appeal from the Circuit Court for Miami-Dade County, Lawrence A.
Schwartz, Senior Judge.

      Rennert Vogel Mandler & Rodriguez, P.A., Thomas S. Ward and Jason R.
Block; Jaramillo & Blaya, P.A., Martin P. Blaya and Sebastian Jaramillo, for
appellants/cross-appellees.

      Morris, Laing, Evans, Brock & Kennedy, CHTD, Jeremy W. Harris and
David F. Knobel (West Palm Beach), for appellee/cross-appellant.

Before LAGOA, EMAS and FERNANDEZ, JJ.

     PER CURIAM.

     Appellants seek review of the trial court’s order denying their motion for

summary judgment, and the final judgment of foreclosure subsequently rendered
below. We affirm the final judgment of foreclosure entered in this cause, and in

doing so, determine that the trial court’s denial of Appellants’ motion for summary

judgment was right but for the wrong reason.1 See Snow v. Wells Fargo Bank, 156

So. 3d 538 (Fla. 3d DCA 2015) (holding that the bank’s default letter did not

commence the running of the statute of limitations; the default letter did not

constitute an exercise of the option to accelerate, but rather placed borrower on

notice that the bank intended to exercise this option in the future should borrower

fail to cure the default). Because we affirm the final judgment (and the trial court’s

order denying Appellants’ motion for summary judgment), we need not and

therefore do not reach the other issues raised in this appeal.


      Affirmed.




1 Our determination in this regard is not, strictly speaking, a “tipsy coachman”
scenario, since Appellee filed a notice of cross-appeal on this issue, contending
that although the trial court was ultimately correct in denying Appellants’ motion
for summary judgment, it erred in determining that Appellee’s default letter
commenced the running of the statute of limitations.

                                           2